Citation Nr: 1040865	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-03 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine at L4-
L5.

2.  Entitlement to an initial disability rating in excess of 10 
percent for right lower extremity radiculopathy.

3.  Entitlement to an initial disability rating in excess of 10 
percent for chronic adjustment disorder with mixed anxiety and 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1983 to 
September 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a May 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, which, inter 
alia, granted the Veteran's February 2005 claims for service 
connection for chronic adjustment disorder with mixed anxiety and 
depression, and for degenerative disc disease of the lumbar spine 
at L4-L5, and assigned 10 percent ratings for both issues.  The 
Veteran's case was subsequently transferred to the RO in St. 
Petersburg, Florida, which granted service connection for right 
lower extremity radiculopathy in April 2007 and assigned a rating 
of 10 percent.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claims for entitlement to a disability rating in 
excess of 10 percent for degenerative disc disease of the lumbar 
spine at L4-L5; for a disability rating in excess of 10 percent 
for right lower extremity radiculopathy; and for a disability 
rating in excess of 10 percent for chronic adjustment disorder 
with mixed anxiety and depression.  VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran, through his representative, has asserted in an 
October 2010 letter that his aforementioned service-connected 
disabilities have gotten worse.  Additionally, the Veteran's 
representative noted that the March 2007 VA examiner did not 
provide the Veteran with the magnetic resonance imaging (MRI) 
test which the examiner had recommended.  Green v. Derwinski, 1 
Vet. App. 121, 123-124 (1991) (holding that the duty to assist 
includes providing additional testing or examinations recommended 
by a VA examiner).  Finally, the Veteran's representative 
observed that the Veteran's most recent VA examinations for his 
service-connected disabilities are from March 2007.

New VA examinations for the claims at issue are required because 
the Veteran's most recent C&P examinations were provided in March 
2007-three years and seven months ago.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (determining that the Board should have 
ordered a contemporaneous examination of the Veteran because a 
23-month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record 
does not adequately reveal the current state of claimant's 
disability, fulfillment of the statutory duty to assist requires 
a contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the last 
examination).

On remand, the Veteran should be provided with new examinations 
to determine the extent and severity of his service-connected 
degenerative disc disease of the lumbar spine at L4-L5, right 
lower extremity radiculopathy, and chronic adjustment disorder 
with mixed anxiety and depression.  Additionally, an MRI should 
be scheduled to determine the severity of the Veteran's service-
connected degenerative disc disease of the lumbar spine at L4-L5, 
unless medically contraindicated.

The AOJ should ask the Veteran to identify all health care 
providers that have treated him for those service-connected 
disabilities, and attempt to obtain records from each health care 
provider he identifies that might have available records, if not 
already in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated him for his 
service-connected degenerative disc disease 
of the lumbar spine at L4-L5, right lower 
extremity radiculopathy, and chronic 
adjustment disorder with mixed anxiety and 
depression, and attempt to obtain records 
from each health care provider he identifies 
that might have available records, if not 
already in the claims file.  In particular, 
obtain the records, if any, from March 2007 
to the present.  If records are unavailable 
and future attempts to retrieve the records 
are futile, please have the health care 
provider so indicate.

2.  After completion of the above, schedule 
the Veteran for orthopedic/neurological 
examination, by an appropriate specialist, to 
determine the extent and severity of his 
service-connected degenerative disc disease 
of the lumbar spine at L4-L5, and right lower 
extremity radiculopathy.  All indicated tests 
and studies, including an MRI, should be 
undertaken unless medically contraindicated.  
The examiner should provide a rationale for 
all conclusions reached.

a.  The examiner should review the claims 
file, and note this review in the report.

b.  It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the Veteran's 
service-connected degenerative disc disease 
of the lumbar spine at L4-L5, including 
neurological manifestations.  It is further 
requested that the VA examiner indicate all 
present symptoms and manifestations 
attributable to the Veteran's service-
connected right lower extremity 
radiculopathy.  The examiner should classify 
the neurological impairment as severe, 
moderately severe, moderate, or mild,

In examining the Veteran, the examiner should 
report complete range of motion findings for 
the Veteran's lumbar spine.  The examiner 
should be asked to indicate whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the measured 
joints are used repeatedly over a period of 
time.  The examiner should also be asked to 
determine whether the lumbar spine exhibits 
weakened movement, excess fatigability or 
incoordination.  If feasible, these 
determinations should be expressed in terms 
of additional range of motion loss due to any 
weakened movement, excess fatigability or 
incoordination.

c.  The examiner should indicate the effect 
the Veteran's disabilities have on his 
ability to obtain and maintain gainful 
employment.

3.  After completion of the above, schedule 
the Veteran for a psychiatric examination, by 
an appropriate specialist, to determine the 
extent and severity of his service-connected 
chronic adjustment disorder with mixed 
anxiety and depression.  The examiner should 
review the claims file, and note this review 
in the report.  All indicated tests and 
studies should be undertaken.  The 
examination report should include a complete 
discussion of the Veteran's subjective 
complaints, findings on mental status 
examination, and a multi-axial diagnosis with 
Global Assessment of Functioning (GAF) score.  
Furthermore, the examiner should discuss how 
the psychiatric manifestations of this 
disability impacts upon his activities of 
daily living, including his employment.  The 
examiner should provide a rationale for all 
conclusions reached.  

4.  After completion of the above, the AOJ 
should readjudicate the claims.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


